Title: To Benjamin Franklin from ——— De Reine, 26 April 1780
From: Reine, —— de
To: Franklin, Benjamin

 
Monsieur lambassadeur
a versailles Le 26. avril 1780.
Les harricots que j’ai eu lhonneur de vous donner hier chez Madame, Sont originaire du cap de bonne Esperance, ils ont étés recoltés a versailles. Ce un tres bon farineux, Surtout a l’huile et au vinaigre, en verd et Sec.
Cette espece d’harricot, Monsieur, propagera beaucoup, et je Suis tres persuadé quil reussira tres bien en amerique, ou ils deviendront d’un Secour, et d’une utilité interressante, Surtout pour la mer.
J’ose en outre, Monsieur l’ambassadeur, me persuader que vous voudrez bien me faire la grace de recevoir avec bonté la recette de ce topique. Qui mieux que vous aux yeux de qui rien néchape, Surtout lorsque les choses ont pour principes de contribuer au bonheur de la foible humanité! Vous saurez apprecier mieux que personne la valeur de cette decouverte, dont les effets ont étés prouvés par l’experience.
Je ne Suis point, Monsieur, l’auteur de ce Secret, ce uniquement dans l’Esprit de contribuer a faire le bien! J’ai combattu avec vigueur des prejugés d’autant plus dangereux que les gens de l’art par un principe de cupidité ont interet a le détruire, et il ni a Sortes d’horreurs que Madame toujan n’ai eprouvé. Non seulement j’ai encouragé l’ame honnete et deinterressée de cette femme qui a en moi la plus grande confience mais encore je lui ay dit que je nepargneroit rien pour mettre a portée de faire l’experience de Son topique, et pour empecher qu’il ne Soit perdu.
Quelle Epargne pour les Souverains, Surtout en tems de guerre, independenment de la precieuse conservations des hommes, mais encore Surtout les objets de consommations pour tous les pansements, qui, coutent des Sommes tres considerable.
J’ose vous Supplier, Monsieur, d’etre intimement persuadé, que nul Sortes de vues d’interets nentre pour rien dans mes principes. Et toutes les fois que j’ai Eté assés heureux pour par venir a Contribuer a faire le bien, j’ai toujours été Surpayé d’avance par la Satisfaction indicible que j’ai ressenti!
J’ay lhonneur d’Etre avec autant de considération que de Respect Monsieur L’ambassadeur Votre tres humble et tres obeissant Serviteur
De Reine

ancien Cap. d’infanterie rue Sataury pavillon jourdain aux 4. bornes./.
Avez vous eu des nouvelles du Riz nababe que je vous ay donné pour semence./.

 
Notation: Le Reine. Versailles 26 avril 1780
